DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are pending. 
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of Group V, claim 11, in the reply filed on 6/27/2022.
Claim 11 is examined herein. 

Priority
	The instant applicant is a U.S. national stage entry of PCT/JP2018/020118, filed on 5/25/20/18, which claims priority to JP2017-116585, filed on 6/14/2017. In order to perfect the claim to the earliest priority date, the applicant is reminded to provide an English copy of JP2017-116585.

Claim Objections
	Claim 11 is objected to for being dependent on independent claim 1, which is drawn to the non-elected invention. The applicant is advised to amend claim 11 as an independent claim that incorporates the limitations of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 11 is dependent on claim 1.  Claim 1 recites a genus of “an amino acid sequence in which one or some amino acids are deleted from, replaced in or added to the amino acid sequence represented by SEQ ID NO: 2, 3, 24, 25, 26, 27 or 28” (lines 7-8). Pages 3-4 of the specification (“Aspect 3”) describe point substitutions for amino acids at positions within SEQ ID NO: 2. Fig. 1 illustrates the alignment between SEQ ID NO: 2, 3, 24, 25, 26, 27, and 28 such that the corresponding positions can be determined. The statement “One or some amino acids are deleted from, replaced in, or added to” is defined in the specification as: “’deletion, replacement and/or addition of preferably at most 60, more preferably at most 55, 50, 40, 30, 20, 10 or 5 amino acids” (page 7, paragraph 16). However, no examples are provided of any sequences in which amino acids are deleted from or added to SEQ ID NO: 2, 3, 24, 25, 26, 27, and 28. Paragraphs 21 and 22 (page 9) detail specific substitutions. No examples are provided of deletions or additions, either. Furthermore, no instances are defined in which the number of substitutions is greater than 20. 
The species encompassed by the claimed genus are widely variant. For each of the seven base sequences (SEQ ID NO: 2,3, and 24- 28), there are up to 60 possible mutations. Each of these mutations may be one of 19 possible amino acid substitutions, a deletion, or an addition of any of the 20 amino acids. The mutations may occur at any position of the seven base sequences, which are on average 585 amino acids in length. 
Furthermore, a structure-function correlation is not known for glucose dehydrogenase or glucose oxidase originating from Glomerella,  Colletotrichum, and Botryosphaeria (SEQ ID NO: 2, 3, and 24-28). A crystal structure has only been solved for the glucose oxidase of Aspergillus niger (see “3. Genetic expression for glucose oxidase production,” paragraph 2, page 495 of Bankar et al., Biotechnology Advances, 2009; PTO-892). The glucose oxidase of A. niger (NCBI Reference Sequence XP_001389862.2) shares only 36% amino acid identity with SEQ ID NO: 2, which is insufficient for any structure-function correlation. Thus, the disclosed representative species, which only define up to 20 specific amino acid substitutions in SEQ ID NO: 2,3, and 24- 28, are not representative of the entire genus.
Therefore, the applicant was not in possession of the genus of mutations and claim 11 is rejected.   

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is dependent on claim 1.  Claim 1, lines 1-5, recites “A modified glucose dehydrogenase consisting of an amino acid sequence containing an amino acid substitution of at least one of amino acids at position corresponding to S71, G72, Q169, G183, S188, G210, A221, S269, N346, S427, S429, F521 or V567 of an amino acid sequence represented by SEQ ID NO: 2 in any of the following amino acid sequences a) to c)” It is unclear whether the subsequent sequences in a) to c) contain mutations at the specified positions or whether these sequences are the sequences to be modified with substitutions at the referenced positions. Furthermore, it is unclear whether the referenced amino acids (e.g. S at position 71) represent the wild-type amino acid or the recommended substitution. For the purposes of examination, claim 1 is interpreted to mean that any amino acid substitution may occur at the positions referenced in SEQ ID NO: 2 and that any amino acid substitution may also occur in a corresponding position in SEQ ID NO: 3, 24, 25, 26, 27, and 28, where the corresponding position is determined based on the alignment of Fig. 1 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GenBank accession AER13599.1 (PTO-892) in view of Sumida et al. (PGPub 2015/0111280; PTO-892; hereafter Sumida).
GenBank discloses a glucose dehydrogenase amino acid sequence from  Colletotrichum gloeosporioides with 59% identity to SEQ ID NO: 2 of the instant application with a Serine to Asparagine substitution at position 71 of SEQ ID NO: 2. Thus, GenBank discloses a glucose dehydrogenase sequence which is modified from SEQ ID NO: 2.
GenBank does not teach a biosensor for measuring glucose containing the modified glucose dehydrogenase.
However, Sumida teaches a modified glucose dehydrogenase enzyme derived from Glomerella used in a biosensor for detecting glucose levels. Sumida teaches that “Self-monitoring of blood glucose (SMBG) is important for diabetic patients to manage their blood glucose levels and to use this monitoring in treatment. Simple blood glucose self-monitoring devices using an electrochemical biosensor have recently been widely used in SMBG. The biosensor includes an insulating substrate on which electrodes and an enzyme reaction layer are formed” (paragraph 4, lines 1-7). Sumida subsequently teaches that “A flavin adenine dinucleotide-dependent glucose dehydrogenase (hereinafter also referred to as "FADGDH") is known to be unaffected by dissolved oxygen and to have almost no action on maltose” (paragraph 6, lines 1-4) and that “Examples of enzymes used herein include glucose dehydrogenase (GDH) [and] glucose oxidase (GO)” (paragraph 5, lines 1-2). Sumida teaches that “The origin of the FGDH of the present invention is not particularly limited as long as the FGDH has the characteristics described above. The FGDH of the present invention can be derived from, for example, microorganisms belonging to the genus Colletotrichum or the genus Glomerella, the sexual stage of Colletotrichum” (paragraph 115, lines 1-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to develop a biosensor according to the teachings of Sumida from the glucose dehydrogenase disclosed by GenBank accession AER13599.1. One would have had a reasonable expectation of success given the finite number of glucose dehydrogenase enzymes from the genus Colletotrichum. One would have been motivated to try to develop a new biosensor in order to enhance substrate specificity of the glucose dehydrogenase to glucose, as taught by Sumida.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10961514. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the instant application is anticipated by claim 1 of U.S. Patent No. 10961514.
Claim 1 of  U.S. Patent No. 10961514 recites “A biosensor for measuring glucose not affected by dissolved oxygen, containing a flavin-conjugated glucose dehydrogenase which is composed of a protein having the following amino acid sequence (a), (b), (c), (d), or (e) and glucose dehydrogenase activity, and which does not use oxygen as an electron acceptor: […] (e) an amino acid sequence having at least 92% identity with the amino acid sequence of SEQ ID NO: 3.” SEQ ID NO: 3 is 96.3% identical to the instant SEQ ID NO: 2. Therefore, the biosensor containing the modified glucose dehydrogenase of the instant claim 11 is the same as that of claim 1. Although the instant claim does not recite a limitation concerning dissolved oxygen or that the glucose dehydrogenase is flavin-conjugated, the modified glucose dehydrogenase encoded by both SEQ ID NO: 2 (instant application) and SEQ ID NO: 3 (U.S. Patent No. 10961514) must necessarily have the same properties because SEQ ID NO: 2 of the instant application is 96.3% identical to that of SEQ ID NO: 3 of U.S. Patent No. 10961514,.
 Therefore, claim 11 of the instant application is anticipated by claim 1 of U.S. Patent No. 10961514.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657